      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 1 of 39




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SANHO CORPORATION,
       Plaintiff,
                                                            Civil Action No.
                        v.
                                                           1:18-cv-05385-SDG
KAIJET TECHNOLOGY INTERNATIONAL
LIMITED, INC.; KAIJET TECHNOLOGY
INTERNATIONAL CORPORATION, INC.,
doing business as “j5create”; and DOES 1-10,
       Defendants.

KAIJET TECHNOLOGY INTERNATIONAL
LIMITED, INC.,
       Counterclaim Plaintiff,
                        v.
SANHO CORPORATION,
       Counterclaim Defendant.


                              OPINION AND ORDER

      This   matter   is     before   the   Court   on   the   following   motions:

Plaintiff/Counterclaim Defendant Sanho Corporation’s motion to dismiss

Counterclaim Count VIII [ECF 132]; Defendant KaiJet Technology International

Corporation’s (“KaiJet Taiwan”) motion to dismiss all claims asserted against it in

Sanho’s Third Amended Complaint [ECF 146]; and Sanho’s motion for a finding

of overlapping entity status between KaiJet Taiwan and Defendant/Counterclaim

                                            1
        Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 2 of 39




Plaintiff KaiJet Technology International Limited, Inc. (“KaiJet US”), as well as

with two non-party entities for the purposes of discovery [ECF 165]. For the

following reasons, Sanho’s motion to dismiss is DENIED; KaiJet Taiwan’s motion

to dismiss is DENIED; and Sanho’s motion for a finding of overlapping entity

status for discovery is GRANTED IN PART and DENIED IN PART. 1

I.      BACKGROUND 2

        The Court treats the following facts as true for the purpose of resolving these

motions. 3 Sanho is a computer electronics company incorporated in Delaware

with its principal place of business in Fremont, California. 4 KaiJet US is a

corporation headquartered in Delaware with its principal place of business in

Kennesaw, Georgia. 5 KaiJet Taiwan is a Taiwanese corporation that Sanho alleges




1    The parties have also filed four motions for leave to file certain matters under
     seal [ECF 154; ECF 167; ECF 171; ECF 175]. For good cause shown, these
     motions are GRANTED.
2    In this Order, the Court refers to some information that the parties have filed
     under seal. The Court does not find that the information cited in this Order
     needs to be sealed, notwithstanding the parties’ confidentiality designations.
3    Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
     to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
     inferences therefrom are construed in the light most favorable to the
     plaintiff.”).
4    ECF 89, ¶¶ 2, 7.
5    Id. ¶ 8.
                                           2
           Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 3 of 39




operates KaiJet US as a subsidiary in KaiJet Taiwan’s “j5Create” brand. 6 Sanho

alleges KaiJet Taiwan and KaiJet US essentially operate as one entity, as

exemplified by their overlapping ownership, officers, directors, interests, control,

and business operations. 7

           On May 25, 2018, Sanho filed its initial Complaint against KaiJet US,

asserting that Sanho is the owner, by assignment of all rights, in U.S. design patent

D813,875 (the “‘875 Patent”). 8 The ‘875 Patent claims the ornamental design for a

multi-function docking station colloquially known as the “HYPERDRIVE.” 9

Subsequently, on August 6, 2019, Sanho obtained U.S. design patent D855,616

(the “‘616 Patent”). 10 The ‘616 Patent is directed at the technology underlying

Sanho’s HYPERDRIVE product. 11 Sanho alleges it released the HYPERDRIVE to

the public on December 5, 2016 and began shipping the product in January 2017. 12

In October 2017, the KaiJet entities (i.e., KaiJet US and KaiJet Taiwan) allegedly




6    Id. ¶¶ 8–9.
7    Id. ¶¶ 10–19.
8    ECF 1.
9    ECF 87, ¶ 31.
10   Id.
11   Id. ¶¶ 31, 33.
12   ECF 87, ¶ 30.
                                          3
            Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 4 of 39




began misappropriating Sanho’s technology and have infringed on both the ‘875

Patent and ‘616 Patent by manufacturing and selling their “ULTRADRIVE”

product. 13 The Court analyzes each pending motion separately below.

II.         KAIJET TAIWAN’S MOTION TO DISMISS

            a.    Background

            On November 14, 2019, pursuant to this Court’s Order, 14 Sanho filed the

operative Third Amended Complaint. 15 That pleading added KaiJet Taiwan as a

named Defendant and included allegations involving the ‘616 Patent. 16 On

January 14, 2020, Sanho filed proofs of service showing it had served KaiJet Taiwan

through personal service of the Third Amended Complaint and Summons on

Jessica Liu and Shou Yuan Steven Lyu. 17 Sanho contends Liu and Lyu are

managing agents of KaiJet Taiwan. 18

            Despite the personal service on Liu and Lyu, KaiJet Taiwan did not file an

answer or otherwise respond to the Third Amended Complaint. On January 29,




13    Id. ¶ 37.
14    ECF 87.
15    ECF 88.
16    ECF 89, ¶¶ 55–64.
17    ECF 118; ECF 119.
18    Id.
                                             4
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 5 of 39




2020, Sanho filed a motion for a Clerk’s entry of default against KaiJet Taiwan.19

The Clerk subsequently entered the default on January 30. On February 12, the

same counsel representing KaiJet US in this action noticed their appearances on

behalf of KaiJet Taiwan. 20 KaiJet Taiwan then filed a motion to dismiss all claims

asserted against it in the Third Amended Complaint. 21 Sanho filed a response in

opposition on March 4. 22 KaiJet Taiwan filed a reply on March 25. 23 To date, KaiJet

Taiwan has not filed a motion to set aside the Clerk’s entry of default.

       b.       The Court Has Jurisdiction to Resolve KaiJet Taiwan’s Motion to
                Dismiss.

       As a thresholder matter, the Court may exercise jurisdiction to resolve KaiJet

Taiwan’s pending motion to dismiss even though it has not filed a motion to set

aside the Clerk’s entry of default. “The entry of a default against a defendant,

unless set aside pursuant to Rule 55(c), severely limits the defendant’s ability to

defend the action.” Tyco Fire & Sec., LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir.

2007). For example, a defaulted defendant “is deemed to admit the plaintiff’s well-


19   ECF 133.
20   ECF 144 (notice of appearance by Ryan Gentes); ECF 145 (notice of appearance
     by Robert Carlson).
21   ECF 146.
22   ECF 152.
23   ECF 160.
                                          5
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 6 of 39




pleaded allegations of fact,” but not “facts that are not well-pleaded or to admit

conclusions of law.” Id. A defaulting defendant is also entitled to challenge the

Court’s jurisdiction. Id. Crucially, such a defendant can “challenge the validity of

service of process or contest the court’s exercise of personal jurisdiction over him.”

Id. However, the defaulting defendant is limited to those narrow exceptions and

cannot raise other defenses without successfully vacating the entry of default. Id.

      Here, KaiJet Taiwan’s motion to dismiss only attacks the Court’s

jurisdiction. Specifically, it raises the defenses of insufficient service of process,

insufficient process, and a lack of personal jurisdiction. Since KaiJet Taiwan is

entitled to raise these defenses while in default—and does not challenge the Third

Amended Complaint on any other grounds—this Court may adjudicate the

motion.

      c.      Discussion

      KaiJet Taiwan contends all of Sanho’s claims against it must be dismissed

because: (1) Sanho did not properly serve KaiJet Taiwan with process pursuant to

Federal Rule of Civil Procedure 12(b)(5); (2) Sanho did not provide KaiJet Taiwan

with sufficient process pursuant to Federal Rule of Civil Procedure 12(b)(4); and

(3) the Court lacks personal jurisdiction over KaiJet Taiwan. The Court addresses

each below.

                                          6
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 7 of 39




             i.     Sanho Properly Served KaiJet Taiwan with Sufficient
                    Process.

       KaiJet Taiwan argues that Sanho failed to properly effect service. Pursuant

to Rule 12(b)(5), a defendant may seek the dismissal of a complaint for insufficient

service of process. Prewitt Enters., Inc. v. Org. of Petroleum Exporting Countries, 353

F.3d 916, 925 (11th Cir. 2003) (“[A]n individual or entity is not obliged to engage

in litigation unless officially notified of the action . . . under a court’s authority, by

formal process.”); Pardazi v. Cullman Med. Ctr., 896 F.2d 1313, 1317 (11th Cir. 1990)

(“Service of process is a jurisdictional requirement: a court lacks jurisdiction over

the person of a defendant when that defendant has not been served.”). Rule 4(h)

governs the service of process on a corporation. 24 Rule 4(h)(1)(B), relevant here

(for reasons explained further below), states:

             [A] domestic or foreign corporation . . . must be served:
             (1) in a judicial district of the United States . . . (B) by
             delivering a copy of the summons and of the complaint
             to an officer, a managing or general agent, or any other
             agent authorized by appointment or by law to receive
             service of process and—if the agent is one authorized by
             statute and the statute so requires—by also mailing a
             copy of each to the defendant.




24   KaiJet Taiwan is a corporation organized under the laws of Taiwan. ECF 89,
     ¶ 9; ECF 146, at 3.
                                            7
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 8 of 39




The term “delivering” entails personal service. Dyer v. Wal-Mart Stores, Inc., 318

F. App’x 843, 844 (11th Cir. 2009).

      Rule 4 “is a flexible rule that should be liberally construed so long as a party

receives sufficient notice of the complaint.” Sanderford v. Prudential Ins. Co. of Am.,

902 F.2d 897, 900 (11th Cir. 1990). In resolving a motion to dismiss based on

insufficient service of process, the Court must apply “the standards of proof

governing motions to dismiss for lack of personal jurisdiction.” Lowdon PTY Ltd.

v. Westminster Ceramics, LLC, 534 F. Supp. 2d 1354, 1360 (N.D. Ga. 2008). The party

contesting service bears the burden of showing its deficiency. Ritts v. Dealers All.

Credit Corp., 989 F. Supp. 1475, 1478 (N.D. Ga. 1997). The Court may “make factual

findings necessary to resolve [a] motion[ ] to dismiss for . . . ineffective service of

process . . . so long as the factual disputes do not decide the merits and the parties

have sufficient opportunity to develop a record.” Bryant v. Rich, 530 F.3d 1368, 1376

(11th Cir. 2008). If the parties present “countering evidence, the court must

construe all reasonable inferences in favor of the plaintiff.” Lowdon, 534 F. Supp.

2d at 1360.




                                          8
           Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 9 of 39




           Relevant here, Sanho filed a proof of service as to Jessica Liu on January 14,

2020. 25 It indicates that Sanho personally served Liu with a copy of the Third

Amended Complaint and Summons in Las Vegas, Nevada on January 7, 2020. 26 In

the notarized affidavit, the registered process server—Adam Schwartz—stated

that Liu “confirmed that she is a managing member of KaiJet Technology, based

out of Taiwan.” 27 To support its conclusion that Liu is a managing member of

KaiJet Taiwan, Sanho points to registration documents KaiJet Taiwan filed with

the Federal Communications Commission (“FCC”) on March 13, 2018. 28 In those

documents, Liu is plainly listed as the “Manager” of “KaiJet Technology

International Corporation.” 29

           KaiJet Taiwan agrees Sanho personally served Liu in Las Vegas. Assuming

Liu is a managing member of KaiJet Taiwan, this evidence is sufficient for Sanho

to demonstrate that it properly served KaiJet Taiwan. Vax-D Med. Techs., LLC v.

Texas Spine Med. Ctr., 485 F.3d 593, 596 (11th Cir. 2007) (holding plaintiff properly

served defendant with process by serving the defendant’s manager with a copy of


25   ECF 118; ECF 119.
26   ECF 118.
27   Id. As noted below, KaiJet Taiwan disputes this sworn testimony.
28   ECF 152-2, at 2.
29   Id.
                                              9
           Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 10 of 39




the summons and amended complaint). KaiJet Taiwan, however, urges the Court

to find that, despite Schwartz’s representations in the proof of service and KaiJet

Taiwan’s own FCC filing, Liu is not an officer, director, or manager of KaiJet

Taiwan and is not authorized to accepted service on its behalf. 30 KaiJet Taiwan

provides the Court with affidavits from Liu and Yu-Chi Tai—the latter of whom

purports to be KaiJet Taiwan’s Chief Executive Officer—in support of its

contention. 31 Liu’s and Tai’s affidavits directly contradict the proof of service

document and KaiJet Taiwan’s own representations in its FCC filing. 32 Specifically,

Liu contends Schwartz “did not ask me if I was a manager of ‘KaiJet Technology’

or for any other information.” 33 And both Liu and Tai contend that Liu has not

been an officer, director, manger, or owner of KaiJet Taiwan since 2014. 34




30   ECF 146, at 3.
31   ECF 146-2; ECF 146-3.
32   Id.
33   ECF 146-2, ¶ 3.
34   Id.; ECF 146-3.
                                         10
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 11 of 39




However, neither KaiJet Taiwan, Liu, nor Tai explain the FCC filing that identifies

Liu as KaiJet Taiwan’s manager in 2018. 35

       Sanho and KaiJet Taiwan have presented the Court with conflicting

evidence regarding Liu’s role at KaiJet Taiwan. To resolve this conflict, the Court

must construe all reasonable inferences in Sanho’s favor. Lowdon, 534 F. Supp. 2d

at 1360. In doing so, the Court finds Sanho has presented sufficient evidence that

it properly served KaiJet Taiwan with process. As such, the Court need not address

KaiJet Taiwan’s arguments regarding Rule 4(h)(2), Rule 4(f), or the Taiwan Code

of Civil Procedure.




35   KaiJet Taiwan attaches “supplemental” declarations from both Liu and Lyu to
     its reply in support of its motion to dismiss [ECF 160-2; ECF 160-4.] In Liu’s
     supplemental affidavit, she claims KaiJet Taiwan “inadvertently” listed her as
     its manager in the FCC registration after KaiJet Taiwan changed its name in
     2017 [ECF 160-2.] The law is clear that “a court should not consider arguments
     raised for the first time in a reply brief.” Reliance Ins. Co. of Ill. v. Richfield Hosp.
     Servs., Inc., 92 F. Supp. 2d 1329, 1332 (N.D. Ga. 2000). Additionally, the Court
     is not required to credit a non-moving party’s conclusory, self-serving affidavit
     when ruling on a motion to dismiss. Cf. Bell v. Advanced Corr. Healthcare, Inc.,
     No. 2:16-cv-278-TMP, 2016 WL 7242170, at *1 n.1 (N.D. Ala. Dec. 15, 2016);
     Quach v. Paragon Sys. Inc., No. 1:15-cv-00750-RWS-RGV, 2015 WL 13719674, at
     *3 (N.D. Ga. Oct. 28, 2015). Therefore, the Court declines to consider the new
     argument raised in Liu’s and Lyu’s supplemental affidavits. As is clear from
     the discussion below, however, even if the Court considered KaiJet Taiwan’s
     new argument, the Court’s ruling would not change.
                                              11
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 12 of 39




      With respect to its argument under Rule 12(b)(4), KaiJet Taiwan argues the

documents Sanho served on Liu and Lyu were deficient and do not qualify as

sufficient process under the Federal Rules of Civil Procedure. Specifically, KaiJet

Taiwan contends Sanho did not comply with the process required for letters

rogatory to be served in Taiwan and did not serve Liu and Lyu with a certified

language translation of the Third Amended Complaint and Summons from

English to Mandarin Chinese.

      KaiJet   Taiwan’s    contentions    regarding    insufficient   process   are

unpersuasive. First, KaiJet Taiwan’s reliance on the processes required under the

Hague Convention or to serve letters rogatory in Taiwan is misplaced. Since Sanho

properly served KaiJet Taiwan in compliance with Rule 4(h)(1)(B) by personally

serving Liu in the United States, it did not need to resort to the Hague Convention

or a letter rogatory. Lamb by & Through Donaldson v. Volkswagenwerk

Aktiengesellschaft, 104 F.R.D. 95, 97 (S.D. Fla. 1985) (“By its terms, The Hague

Convention is applicable only to attempts to serve process in foreign countries.”).

      Second, it is undisputed that Sanho served Liu with a copy of the Third

Amended Complaint and Summons in a timely manner in compliance with Rule

4(c). There is no indication that the documents served on Liu did not contain the

information required by Rule 4(a). While KaiJet Taiwan asserts Sanho erred by not

                                         12
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 13 of 39




including a translated version of these documents, there is no such requirement in

Rule 4. Albo v. Suzuki Motor Corp., No. C.A. 308-0139-KC, 2008 WL 2783508, at *3

(W.D. Tex. July 2, 2008) (“Defendant does not cite any authority stating that failure

to translate a summons into a country’s official language constitutes a defect in

form of the process.”). KaiJet Taiwan’s argument is instead premised on the notion

that Sanho had to serve KaiJet Taiwan in Taiwan, which Sanho was not required

to do because it properly served Liu in the United States. Therefore, Sanho

provided KaiJet Taiwan sufficient process and KaiJet Taiwan’s arguments are

without merit.

             ii.    KaiJet Taiwan Is Subject to Personal Jurisdiction in this
                    Court.

      KaiJet Taiwan alternatively seeks dismissal on the theory that the Court

lacks personal jurisdiction over it as a Taiwanese corporation. “Federal Circuit law

governs personal jurisdiction in patent cases.” Kason Indus., Inc. v. Dent Design

Hardware, Ltd., 952 F. Supp. 2d 1334, 1339 (N.D. Ga. 2013) (citing Avocent Huntsville

Corp. v. Aten Int’l Co., 552 F.3d 1324, 1328 (Fed. Cir. 2008); Beverly Hills Fan Co. v.

Royal Sovereign Corp., 21 F.3d 1558, 1564–65 (Fed. Cir. 1994)). See also Elecs. for

Imaging, Inc. v. Coyle, 340 F.3d 1344, 1348 (Fed. Cir. 2003) (“[W]here the personal

jurisdictional inquiry is intimately involved with the substance of the patent laws,

we apply Federal Circuit law.”). To defeat the motion to dismiss, Sanho is
                                          13
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 14 of 39




“required only to make a prima facie showing of jurisdiction.” Trintec Indus., Inc. v.

Pedre Promotional Prod., Inc., 395 F.3d 1275, 1282 (Fed. Cir. 2005). The Court must

accept Sanho’s uncontroverted allegations as true and resolve any factual conflicts

in Sanho’s favor. Elecs. for Imaging, 340 F.3d at 1349 (citing Deprenyl Animal Health,

Inc. v. Univ. of Toronto Innovations Found., 297 F.3d 1343, 1347 (Fed. Cir. 2002)).

      “Determining whether jurisdiction exists over an out-of-state defendant

involves two inquiries: whether a forum state’s long-arm statute permits service

of process and whether assertion of personal jurisdiction violates due process.”

Xilinx, Inc. v. Papst Licensing GmbH & Co. KG, 848 F.3d 1346, 1352 (Fed. Cir. 2017).

Two recognized categories of personal jurisdiction comport with due process:

general and specific jurisdiction. As succinctly articulated by the Supreme Court:

             A court may assert general jurisdiction over foreign
             (sister-state or foreign-country) corporations to hear any
             and all claims against them when their affiliations with
             the State are so continuous and systematic as to render
             them essentially at home in the forum State. Specific
             jurisdiction, on the other hand, depends on an affiliation
             between the forum and the underlying controversy,
             principally, activity or an occurrence that takes place in
             the forum State and is therefore subject to the State’s
             regulation. In contrast to general, all-purpose
             jurisdiction, specific jurisdiction is confined to
             adjudication of issues deriving from, or connected with,
             the very controversy that establishes jurisdiction.




                                          14
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 15 of 39




Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal

citations and punctuation omitted).

                    1.    The Court’s Exercise of Jurisdiction Comports with
                          Georgia’s Long Arm Statute.

      In relevant part, Georgia’s long arm statute provides:

             A court of this state may exercise personal jurisdiction
             over any nonresident . . . in the same manner as if he or
             she were a resident of this state, if in person or through
             an agent, he or she: (1) Transacts any business within this
             state . . . .

O.C.G.A. § 9-10-91(1). Georgia’s long arm statute is not “coextensive with

procedural due process.” Diamond Crystal Brands, Inc. v. Food Movers Int’l, Inc., 593

F.3d 1249, 1259 (11th Cir. 2010) (interpreting Innovative Clinical & Consulting Servs.,

LLC v. First Nat’l Bank of Ames, Iowa, 279 Ga. 672 (2005)). The statute “must be read

literally,” as it “imposes independent obligations that a plaintiff must establish for

the exercise of personal jurisdiction that are distinct from the demands of

procedural due process.” Diamond Crystal, 593 F.3d at 1259. Since the Court’s

application of the Georgia long arm statute is “governed by state law,” the Court

“must interpret and apply Georgia’s long arm statute in the same way as would

the Georgia Supreme Court.” Id.

      According to the Georgia Supreme Court, “O.C.G.A. § 9-10-91(1) grants

Georgia courts the unlimited authority to exercise personal jurisdiction over any

                                          15
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 16 of 39




nonresident who transacts any business in this State.” Amerireach.com, LLC v.

Walker, 290 Ga. 261, 266 (2011). And a nonresident corporation need not be

physically present in the state to satisfy this requirement. Diamond Crystal, 593 F.3d

at 1264. The Court must “examine all of a nonresident’s tangible and intangible

conduct and ask whether it can fairly be said that the nonresident has transacted

any business within Georgia.” Id. See also POWERbahn, LLC v. Found. Fitness LLC,

No. 1:17-cv-2965-AT, 2020 WL 1467248, at *5 (N.D. Ga. Jan. 29, 2020) (“To transact

business, a defendant need not physically enter the state to subject himself to the

long-arm statute and courts may consider intangible acts that occur while the

defendant is outside of Georgia, such as the nonresident’s mail and telephone

calls.”).

       In the Third Amended Complaint, Sanho alleges KaiJet Taiwan operates in

a physical location in Georgia and ships and sells its products directly in the

State. 36 Sanho presents evidence: (1) listing KaiJet Taiwan as the “shipper” of the



36   E.g., ECF 89, ¶ 10 (“KaiJet Taiwan operates through a physical office located in
     Georgia, in which State its officers and directors also operate on the ground in
     Georgia.”); id. ¶ 14 (“KaiJet Taiwan conduct[s] activities in the United States
     and Georgia through its subsidiaries and affiliates.”); id. ¶ 19 (“KaiJet Taiwan
     performed several overt acts in furtherance of [its] plan within the State of
     Georgia, including delivery of the accused products, and aiding and abetting
     the same, within the United States and in Georgia.”); id. ¶ 21 (“KaiJet
     Taiwan . . . is responsible for . . . the development, design, manufacture, sale,
                                          16
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 17 of 39




ULTRADRIVE product from Taiwan to KaiJet US in Atlanta, Georgia; 37

(2) showing KaiJet US initiated electronic wire payments from Georgia to KaiJet

Taiwan in Taiwan for the sale of the ULTRADRIVE; 38 and (3) that KaiJet Taiwan

sent emails and other intangible communications to KaiJet US in Georgia in

furtherance of certain negotiations involving the ULTRADRIVE. 39

       KaiJet Taiwan disputes Sanho’s characterizations and evidence. According

to KaiJet Taiwan, KaiJet US purchases the products directly from KaiJet Taiwan in

Taiwan, then imports the product itself into Georgia to sell. For this, KaiJet Taiwan

relies on Liu’s and Tai’s affidavits, which directly contradict Sanho’s allegations

and evidence. Liu and Tai both aver that KaiJet Taiwan “does not make, use, offer

to sell, or sell any products” in the United States or Georgia and does not “import

any products into the United States.” 40 Notably, KaiJet Taiwan does not dispute




     and import of the infringing products into and delivery throughout the United
     States and the State of Georgia.”); id. ¶ 22 (“KaiJet Taiwan . . . directed and
     participated in the marketing, sale, and offer for sale of [its] infringing
     products at Best Buy Stores and other retail outlets . . . in the State of Georgia.”).
37   ECF 152-19.
38   ECF 153-6 (SEALED).
39   ECF 153-7 (SEALED); ECF 153-8 (SEALED).
40   ECF 146-1, ¶ 7 (Liu Affidavit); ECF 146-3, ¶ 9 (Tai Affidavit).
                                            17
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 18 of 39




that it sent emails and other intangible communications into Georgia regarding

price negotiations and the ULTRADRIVE product. 41

       The Court finds Sanho has satisfied the first prong of the Georgia long-arm

statute. First, the uncontroverted evidence shows that KaiJet Taiwan sent

communications, including emails, into Georgia in relation to transactions and

pricing of the ULTRADRIVE. This alone is persuasive. Diamond Crystal, 593 F.3d

at 1264 (“[A] nonresident’s mail, telephone calls, and other intangible acts, though

occurring while the defendant is physically outside of Georgia, must be

considered.”); POWERbahn, 2020 WL 1467248, at *6 (“Here, there is no doubt from

the emails provided that Mr. Warner was engaged in business with Wahoo, a

Georgia citizen, meeting the ‘transacts any business prong’ of the long arm

statute.”); Avent v. Pirrello, No. 1:16-cv-1127-TWT, 2017 WL 1062372, at *3

(N.D. Ga. Mar. 20, 2017) (citing TRS & Assocs., Inc. v. Document Imaging Techs., Inc.,

No. 1:08-cv-03264-JOF, 2009 WL 2778256, at *7 (N.D. Ga. Aug. 25, 2009) (“Because

Defendant sought to derive economic benefit from its relationship with Plaintiff,

the Court finds that the Defendant did transact business in Georgia through his

telephone and email contacts.”); Sprint Nextel Corp. v. Ace Wholesale, Inc., No. 1:12-




41   ECF 160, at 13.
                                         18
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 19 of 39




cv-02902-JEC, 2014 WL 688134, at *5 (N.D. Ga. Feb. 21, 2014) (“[I]ntangible acts

may, if they consummate some transaction, support personal jurisdiction under

the long-arm statute.”). And while KaiJet Taiwan disputes Sanho’s evidence that

it ships and sells the ULTRADRIVE in Georgia, the Court is required to resolve the

conflicting evidence in Sanho’s favor at this stage. Aero Toy Store, LLC v. Grieves,

279 Ga. App. 515, 524 (2006) (“[A]ny disputes of fact in the written submissions

supporting and opposing the motion to dismiss are resolved in favor of the party

asserting the existence of personal jurisdiction.”). Therefore, the Court finds that

Sanho has satisfied Georgia’s long arm statute.

                   2.    Personal Jurisdiction Over KaiJet Taiwan Comports
                         with Constitutional Due Process.

      “Once a statutory basis for long-arm jurisdiction is established, the

remaining question is whether the exercise of personal jurisdiction comports with

due process.” Kason, 952 F. Supp. 2d at 1340. As stated above, due process

recognizes two categories of personal jurisdiction: general and specific.

                         a.     General Jurisdiction

      General jurisdiction requires a corporate defendant’s contacts to be

“so continuous and systematic as to render them essentially at home in the forum

State.” Goodyear, 564 U.S. at 919. “The paradigm forums in which a corporate

defendant is at home . . . are the corporation’s place of incorporation and its

                                        19
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 20 of 39




principal place of business. BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017)

(citing Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)). In an “exceptional case,” a

corporate defendant may be said to be “at home” in another forum if its operations

are “so substantial and of such a nature as to render the corporation at home in

that State.” Daimler, 571 U.S. at 139 n.19. At bottom, simply conducting business

in a forum is insufficient for general personal jurisdiction. Tyrrell, 137 S. Ct. at 1558.

      Sanho does not argue that KaiJet Taiwan is subject to general jurisdiction in

this Court. As its name suggests, KaiJet Taiwan is a foreign corporation

incorporated and maintaining its principal place of business in Taiwan. There is

otherwise no indication that this is an “exceptional case” in which KaiJet Taiwan

should be subject to general jurisdiction in a forum that does not meet one of those

two criteria. Since KaiJet Taiwan cannot be considered “at home” in Georgia, it is

not subject to general personal jurisdiction in the state.

                           b.     Specific Jurisdiction

      If a nonresident defendant is not subject to general personal jurisdiction, the

Court “may nonetheless exercise specific jurisdiction over the defendant if the

cause of action ‘arises out of’ or ‘relates to’ the defendant’s in-state activity.”

Breckenridge Pharm., Inc. v. Metabolite Labs., Inc., 444 F.3d 1356, 1360–61 (Fed. Cir.

2006) (citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472–73 (1985)).

                                           20
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 21 of 39




Constitutional due process “requires that there exist sufficient ‘minimum contacts’

such that maintenance of the suit does not offend ‘traditional notions of fair play

and substantial justice.’” Breckenridge, 444 F.3d at 1361 (citing Burger King, 471 U.S.

at 476–78).

      The Federal Circuit applies a three-prong test to determine if a defendant is

subject to specific personal jurisdiction in a forum: whether “(1) the defendant

purposefully directed its activities at residents of the forum, (2) the claim arises

out of or relates to those activities, and (3) assertion of personal jurisdiction is

reasonable and fair.” Breckenridge, 444 F.3d at 1363. “The first two factors

correspond to the ‘minimum contacts’ prong of the International Shoe analysis, and

the third factor with the ‘fair play and substantial justice’ prong.” Elecs. for Imaging,

340 F.3d at 1350 (citing Akro Corp. v. Luker, 45 F.3d 1541, 1545 (Fed. Cir. 1995)).

See also Int’l Shoe Co. v. State of Wash., Office of Unemployment Comp. & Placement,

326 U.S. 310 (1945). The defendant bears the burden of proof on the third factor

and “must present a compelling case that the presence of some other

considerations would render jurisdiction unreasonable under the five-factor test

articulated by the Supreme Court in Burger King.” Breckenridge, 444 F.3d at 1363

(citing Burger King, 471 U.S. at 476–77 (1985)).




                                           21
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 22 of 39




       Sanho argues the first two prongs of the Federal Circuit’s test are met

through KaiJet Taiwan’s admission of sending emails and intangible

communications to KaiJet US in Georgia. 42 The Court agrees; this alone is sufficient

to meet the constitutional due process requirement. POWERbahn, 2020 WL

1467248, at *6 (“The Court finds that the first two prongs . . . are met for the same

reasons that the Court held that [defendant] was subject to Georgia’s long arm

statute—that under the applicable legal standards, the emails provided by

POWERbahn, combined with [defendant’s] admission about some level of

assistance with development, raise an inference (for the purpose of assessing

jurisdiction) that [defendant] induced infringement.”). See also Hi-Tech Pharm. Inc.

v. Dynamic Sports Nutrition, LLC, No. 1:16-CV-949-MHC, 2016 WL 9454418, at *7–

8 (N.D. Ga. Dec. 28, 2016) (holding first two prongs satisfied because defendant

“admits to email communications with [Georgia resident], which Plaintiff alleges

were in furtherance of [the claims],” and “repeatedly communicated with a

Georgia resident via email in furtherance of the [claims]”).

       Additionally, Sanho demonstrates that KaiJet Taiwan purposefully directs

its activities at Georgia by pointing to evidence that KaiJet Taiwan ships and sells




42   ECF 153-7 (SEALED); ECF 153-8 (SEALED).
                                         22
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 23 of 39




the ULTRADRIVE in the State. 43 KaiJet Taiwan disputes this evidence and points

to its own declarations directly contradicting this characterization. However,

Sanho satisfies the due process analysis for the same reasons it satisfied the

Georgia long arm statute—the Court must construe all reasonable inferences and

resolve any conflict in Sanho’s favor. Elecs. for Imaging, 340 F.3d at 1349;

POWERbahn, 2020 WL 1467248, at *4.

       For the third factor, KaiJet Taiwan does not argue that the Court’s exercise

of personal jurisdiction over it would be unreasonable or unfair. Instead, KaiJet

Taiwan conflates the pertinent standards for general and specific jurisdiction,

arguing that it would not be “at home” in Georgia. 44 This is not the correct test; the

third prong in assessing specific jurisdiction questions whether “minimum

requirements inherent in the concept of ‘fair play and substantial justice’ may

defeat the reasonableness of jurisdiction even if the defendant has purposefully

engaged in forum activities.” Burger King, 471 U.S. at 477–78 (citing World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 292 (1980)). The Court must focus on the

“relationship among the defendant, the forum, and the litigation.” Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 775 (1984) (citing Shaffer v. Heitner, 433 U.S. 186, 204


43   ECF 152-19; ECF 153-6 (SEALED).
44   ECF 146, at 13–14.
                                          23
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 24 of 39




(1977)). In Hi-Tech Pharmaceuticals, this Court summarized the five factors relevant

to this analysis as articulated by the Supreme Court in Burger King:

              (1) the burden on the defendant; (2) the forum state’s
              interest in adjudicating the dispute; (3) the plaintiff’s
              interest in obtaining convenient and effective relief;
              (4) the interstate judicial system’s interest in obtaining
              the most efficient resolution of controversies; and (5) the
              shared interest of the several states in furthering
              fundamental substantive social policies.

Hi-Tech Pharm., 2016 WL 9454418, at *9 (citing Burger King, 471 U.S. at 462, 467).

       KaiJet Taiwan does not raise any of these factors as a reason why exercising

jurisdiction over it would be unfair. It simply reiterates its argument that it is a

separate entity apart from KaiJet US that does not ship or sell the ULTRADRIVE

in Georgia. Nonetheless, applying the Burger King factors, the Court concludes that

it may properly exercise jurisdiction over KaiJet Taiwan. Given Sanho’s allegations

of common ownership, the burden of appearing in this Court by KaiJet Taiwan

appears to be light. Moreover, Sanho has a particularly strong interest in obtaining

convenient and effective relief. Based on KaiJet US’s discovery responses and

objections—some of which implicate KaiJet Taiwan’s involvement in the conduct

underlying Sanho’s allegations regarding the HYPERDRIVE 45—Sanho’s interest,




45   E.g., ECF 165-3.
                                          24
         Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 25 of 39




as well as the Court’s interests, will be furthered by KaiJet Taiwan’s inclusion in

this action.

         Therefore, the Court finds that the exercise of personal jurisdiction over

KaiJet Taiwan in this case is consistent with constitutional due process. As such,

the Court has personal jurisdiction over KaiJet Taiwan. KaiJet Taiwan’s motion to

dismiss is DENIED.

III.     SANHO’S MOTION TO DISMISS COUNTERCLAIM VIII

         On January 3, 2020, KaiJet US filed its Answer to the Third Amended

Complaint and asserted eight counterclaims against Sanho for declaratory

judgment (counterclaim Counts I–VII) and false advertising under the Lanham

Act (counterclaim Count VIII). 46 On January 24, Sanho filed its motion to dismiss

only counterclaim Count VIII for failure to state a claim pursuant to Rule 12(b)(6). 47

KaiJet US filed its opposition on February 4. 48 Sanho filed a reply on February 18.49

         To withstand a motion to dismiss for failure to state a claim under

Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true,




46     ECF 115.
47     ECF 132.
48     ECF 140.
49     ECF 148.
                                          25
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 26 of 39




to ‘state a claim to relief that is plausible on its face.’” Am. Dental Ass’n v. Cigna

Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim is plausible on its face when a plaintiff pleads

sufficient factual content for the court to draw the reasonable inference that the

defendant is liable for the conduct alleged. Am. Dental Ass’n, 605 F.3d at 1289

(citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

The plaintiff must also present sufficient facts to “‘raise a reasonable expectation

that discovery will reveal evidence’ of the claim.” Am. Dental Ass’n, 605 F.3d at

1289 (quoting Twombly, 550 U.S. at 556).

      False advertising claims under the Lanham Act are governed by 15 U.S.C.

§ 1125(a)(1)(B), which provides:

             Any person who, on or in connection with any goods or
             services, or any container for goods, uses in commerce
             any word, term, name, symbol, or device, or any
             combination thereof, or any false designation of origin,
             false or misleading description of fact, or false or
             misleading representation of fact, which—in commercial
             advertising or promotion, misrepresents the nature,
             characteristics, qualities, or geographic origin of his or
             her or another person’s goods, services, or commercial
             activities, . . . shall be liable in a civil action by any person


                                            26
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 27 of 39




                 who believes that he or she is or is likely to be damaged
                 by such act.

To state a claim for false advertising, KaiJet US must establish:

                 (1) the ads of [Sanho] were false or misleading, (2) the ads
                 deceived, or had the capacity to deceive, consumers,
                 (3) the deception had a material effect on purchasing
                 decisions, (4) the misrepresented product or service
                 affects interstate commerce, and (5) [KaiJet US] has
                 been—or is likely to be—injured as a result of the false
                 advertising.

Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1308 (11th Cir. 2010) (citing N. Am. Med.

Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1224 (11th Cir. 2008)).

       In Counterclaim Count VIII, KaiJet US alleges Sanho has paid third parties—

falsely disguised as independent reviewers, not paid-for advertisement—to

submit positive reviews of Sanho’s HYPERDRIVE product on various online

platforms. 50 KaiJet US also alleges Sanho is paying these falsely designated third-

party reviewers to remove negative reviews of Sanho’s product. 51 KaiJet US

contends Sanho has engaged in this form of advertising to influence customers’

purchasing decisions away from KaiJet US’s products and towards its own. 52




50   ECF 115, ¶¶ 38–40.
51   Id. ¶ 40.
52   Id. ¶¶ 41–43.
                                             27
            Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 28 of 39




            Sanho argues that KaiJet US’s Lanham Act counterclaim must be dismissed

because online product reviews by a third party do not qualify as “commercial

advertising or promotion” for the purposes of a false advertising claim. 53

However, Sanho does not direct the Court to any authority that bars KaiJet US

from asserting its false advertising claim under these alleged facts. While making

no finding as to the ultimate viability of KaiJet US’s Counterclaim—on which it

will bear the burden of proof—and treating the well-pleaded allegations as true,

KaiJet US has alleged sufficient facts to state a plausible claim at this stage.

Iqbal, 556 U.S. at 678. Sanho’s motion to dismiss is DENIED.

IV.         SANHO’S MOTION FOR A FINDING OF OVERLAPPING ENTITY
            STATUS FOR PURPOSES OF DISCOVERY

            On December 20, 2019, the Court held a discovery call with the parties

regarding KaiJet US’s answers to Sanho’s discovery requests. 54 Specifically, Sanho

is seeking documents KaiJet US contends it does not possess or control, but KaiJet

Taiwan does possess and control, but that it purportedly will not permit KaiJet US

to access. 55 These documents concern various topics including the circumstances




53    ECF 132-1, at 2–3.
54    ECF 111; ECF 147.
55    Id.
                                           28
           Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 29 of 39




surrounding the ULTRADRIVE’s design, development, and manufacturing

process, as well as the KaiJet entities’ non-US sales of the product.

           Based on the record before the Court during the discovery conference, the

Court withheld judgment on Sanho’s discovery requests and invited it to file a

motion for a determination of alter ego status between KaiJet US and KaiJet

Taiwan. 56 On April 2, 2020, Sanho filed its motion requesting that the Court

declare, for the purposes of discovery, KaiJet US overlaps with KaiJet Taiwan, as

well as with two other non-party corporate entities—Magic Control Technology

Corporation (“MCT”) and Star View Global Ltd. (“Star View”)—on the theory that

all four entities operate as one under the j5Create brand. 57 On April 6, after filing

its motion but before KaiJet US filed a response, Sanho filed a notice of newly

discovered evidence in support of its motion. 58 On April 16, KaiJet US filed its

response in opposition to Sanho’s motion. 59 Sanho filed its reply on April 30. 60




56   Id.
57   ECF 165.
58   ECF 168.
59   ECF 170.
60   ECF 173.
                                           29
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 30 of 39




      a.     Legal Standard

      The Court possesses broad discretion to control and manage the discovery

process in cases pending before it. Johnson v. Bd. of Regents of Univ. of Ga., 263 F.3d

1234, 1269 (11th Cir. 2001); Phipps v. Blakeney, 8 F.3d 788, 790 (11th Cir. 1993).

Federal Rule of Civil Procedure 34(a) governs the production of documents in civil

matters. Pursuant to Rule 34(a), a party must produce documents responsive to a

discovery request when those documents are “in the responding party’s

possession, custody, or control.” Id. “Whether documents are in a [party’s] control

under Rule 34 is broadly construed.” Costa v. Kerzner Int’l Resorts, Inc., 277 F.R.D.

468, 470 (S.D. Fla. 2011).

      For the purposes of discovery, control is not defined as, or synonymous

with, possession. Searock v. Stripling, 736 F.2d 650, 653 (11th Cir. 1984) (“Control is

defined not only as possession, but as the legal right to obtain the documents

requested upon demand.”). See also In re Wright, No. ADV. 04-9156, 2005 WL

6488101, at *3 (Bankr. N.D. Ga. Aug. 9, 2005) (“[C]ontrol does not require that the

party have legal ownership or actual physical possession of the documents at

issue; rather, documents are considered to be under a party’s control when that

party has the right, authority, or practical ability, to obtain the documents from a




                                          30
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 31 of 39




non-party to the action.”). 61 A party seeking documents held by a corporate

affiliate may establish the “legal right to obtain documents requested upon

demand” if the “affiliated corporate entities . . . have actually shared responsive

information and documents in the normal course of their business dealings.”

Sergeeva v. Tripleton Int’l Ltd., 834 F.3d 1194, 1201 (11th Cir. 2016) (citing Costa,

277 F.R.D. at 470–71). Put another way, “discovery can be sought from one

corporation regarding materials that are in the physical possession of another,

affiliated corporation.” Batista v. Nissan N. Am., Inc., No. CV 14-24728-CIV, 2015

WL 10550409, at *2 (S.D. Fla. Dec. 8, 2015) (citing Costa, 277 F.D.R. at 474 n.1).

See also Steele Software Sys., Corp. v. DataQuick Info. Sys., Inc., 237 F.R.D. 561, 564

(D. Md. 2006) (citing Société Internationale pour Participations Industrielles &

Commerciales, S.A. v. Rogers, 357 U.S. 197, 204 (1958) (“It is well established that a

district court may order the production of documents in the possession of a related

nonparty entity under Rule 34(a) if those documents are under the custody or

control of a party to the litigation.”); 14D Charles Alan Wright, et al., Federal Practice

and Procedure § 2210 (3d ed. 2020) (“Particular concerns can arise when a corporate




61   The test is the same for interrogatories under Fed. R. Civ. P. 33: “[A] party must
     provide information in response to a Rule 33 interrogatory if such information
     is under its control.” Costa, 277 F.R.D. at 471 (collecting cases).
                                           31
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 32 of 39




party is related to another corporation, and this nonparty corporation actually

possesses the materials in question. Rather than adopting an overarching rule for

such situations, the courts have tended to focus on the facts shown in a particular

case.”).

      When the moving party requests that a corporate party produce documents

in the possession of an affiliate corporation, courts routinely consider five factors

to determine whether there is control:

             Among the factors used by the courts to determine
             whether one corporation may be deemed under control
             of another corporation are: (a) commonality of
             ownership, (b) exchange or intermingling of directors,
             officers or employees of the two corporations,
             (c) exchange of documents between the corporations in
             the ordinary course of business, (d) any benefit or
             involvement by the non-party corporation in the
             transaction, and [e] involvement of the non-party
             corporation in the litigation.

Super Film of Am., Inc. v. UCB Films, Inc., 219 F.R.D. 649, 655 (D. Kan. 2004).

See also Meridian Labs., Inc. v. OncoGenerix USA, Inc., 333 F.R.D. 131, 135 (N.D. Ill.

2019) (same); Lodestar Anstalt v. Bacardi & Co. Ltd., No. CV 166411CASFFMX, 2018

WL 8786642, at *2 (C.D. Cal. Nov. 21, 2018) (same); Shell Glob. Sols. (US) Inc. v. RMS

Eng’g, Inc., No. 4:09-CV-3778, 2011 WL 3418396, at *2 (S.D. Tex. Aug. 3, 2011)

(same); Steele Software, 237 F.R.D. at 564 (same); Am. Rock Salt Co., LLC v. Norfolk S.

Corp., 228 F.R.D. 426, 457 (W.D.N.Y. 2004) (same); Uniden Am. Corp. v. Ericsson Inc.,
                                          32
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 33 of 39




181 F.R.D. 302, 306 (M.D.N.C. 1998) (same). While no factor is dispositive, courts

generally consider them all “to determine the closeness of the relationship and to

help ensure that a subsidiary does not hide responsive documents with an

overseas parent company.” Life Spine, Inc. v. Aegis Spine, Inc., No. 19 CV 7092, 2020

WL 2219060, at *2 (N.D. Ill. May 7, 2020) (citing Flavel v. Svedala Indus., Inc., No. 92-

C-1095, 1993 WL 580831, at *4 (E.D. Wis. Dec. 13, 1993)).

      While none of these cases are binding authority, the Court finds this test

persuasive and applies it here. The Court concludes Sanho has shown that KaiJet

US has “control” of documents and information in the possession of KaiJet

Taiwan, but that it has not met this burden with regard to MCT or Star View.

             i.     Sanho Has Demonstrated Control Between KaiJet US and
                    KaiJet Taiwan.

      Using the above-referenced five factor test, the Court finds Sanho has met

its burden of showing that KaiJet Taiwan is an affiliate of KaiJet US and that KaiJet

US has control over the sought-after documents and information in the possession

of KaiJet Taiwan.

      The first factor—common ownership—is widely considered the most

important in the control determination. E.g., Costa, 277 F.R.D. 468 at 472

(“Courts have consistently held that control exists where the party and its related

[ ] affiliate are owned by the same individual.”); Steele Software, 237 F.R.D. at 564
                                           33
           Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 34 of 39




(same). In some cases, the first factor “can be dispositive of control when a parent

corporation is the party to the lawsuit, and the moving party seeks discovery of

the parent’s wholly-owned subsidiary.” Cormack v. United States, 117 Fed. Cl. 392,

403 (2014).

           The Court finds the letter from the FCC to Sanho’s legal counsel particularly

persuasive. 62 According to the letter, on February 3, 2020, Sanho requested various

records referencing Liu, KaiJet US, and KaiJet Taiwan pursuant to the Freedom of

Information Act—5 U.S.C. § 552. 63 The FCC’s Office of Engineering & Technology

conducted a search and found several records responsive to Sanho’s request. 64 In a

footnote, the FCC clarified the relationship between KaiJet US and KaiJet Taiwan:

“[KaiJet Taiwan] and [KaiJet US] are the same company, with the former based in

New Taipei City, Taiwan and the latter based in Kennesaw, GA.” 65 KaiJet US does

not challenge the FCC’s finding or otherwise present sufficient evidence to refute

the agency’s conclusion.




62   ECF 168-1, at 2.
63   Id.
64   Id.
65   Id. (emphasis added).
                                             34
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 35 of 39




       Beyond the FCC letter, Sanho presents other evidence of common

ownership—including statements from Liu, the majority owner of KaiJet US. 66

Based on this evidence, the Court finds that Sanho has shown that KaiJet US is a

subsidiary of KaiJet Taiwan as part of a unified corporate structure. This factor is

particularly weighty given that KaiJet US and KaiJet Taiwan are both parties to

this litigation.

       For the second factor, the Court does not have the benefit of analyzing KaiJet

Taiwan’s corporate structure. However, the Court has already discussed Liu’s

apparent dual role in KaiJet US and KaiJet Taiwan. 67 To summarize: all parties

agree that Liu is the CEO and majority owner of KaiJet US, but there is a factual

dispute as to Liu’s prior and current role in KaiJet Taiwan. Sanho claims—and

presents evidence—that Liu previously owned a portion of KaiJet Taiwan and

currently serves as a managing member. Liu, conversely, contends that she is not

currently a manager or employee, but previously owned a portion of KaiJet

Taiwan and is currently its creditor. Although there is a factual dispute, the Court




66   ECF 152-6 (Liu interview); ECF 166-6 (SEALED) (listing percentage owners of
     KaiJet US).
67   See supra Section II.c.ii.
                                         35
       Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 36 of 39




credits Sanho’s evidence and, thus, considers the second factor as weighing in

favor of a finding of overlapping entity status.

       For the third and fourth factors, Sanho has presented evidence that the

KaiJet entities regularly exchange emails in the normal course of business that

demonstrate KaiJet Taiwan’s involvement in this patent dispute. Additionally,

Sanho presents evidence showing both entities use the common “j5Create”

domain. 68 And Sanho points to several emails involving the ULTRADRIVE

product at issue in the litigation. 69 KaiJet Taiwan attempts to diminish these

emails, contending that they are not “integral or necessary for KaiJet [US] to

perform its functions.” 70 The Court finds these communications between the

entities to be probative of overlapping status, particularly because the

communications relate to the very same products at issue in this litigation.

Accordingly, the third and fourth factors support Sanho’s request.

       For the final factor, KaiJet Taiwan is a named Defendant that is currently in

default in this litigation. If the Court were to bar Sanho from obtaining documents




68   E.g., ECF 166-2 (SEALED); ECF 166-14 (SEALED).
69   E.g., ECF 166-7 (SEALED); ECF 166-9 (SEALED); ECF 166-10 (SEALED);
     ECF 166-12 (SEALED); ECF 166-13 (SEALED); ECF 166-14 (SEALED).
70   ECF 170, at 14.
                                         36
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 37 of 39




from KaiJet Taiwan through KaiJet US, KaiJet Taiwan could simply remain in

default and effectively immunize itself, as well as severely hamstring Sanho, by

producing no relevant documentation or information at all. What is more, KaiJet

Taiwan will certainly benefit from an outcome in KaiJet US’s favor in this

litigation, as it will then be permitted to sell its product throughout the United

States with impunity. This is yet another factor weighing in favor of a finding of

control. Afros S.P.A. v. Krauss-Maffei Corp., 113 F.R.D. 127, 131 (D. Del. 1986) (“If the

nonparty is to receive a benefit from the litigation, that fact along with others must

be weighed in determining control for purposes of Rule 34.”).

      Therefore, the Court finds that Sanho has met its burden of showing that

KaiJet Taiwan and KaiJet US sufficiently overlap for the purposes of discovery and

that KaiJet US has control over the sought-after discovery in KaiJet Taiwan’s

possession.

              ii.   Sanho Has Not Proven KaiJet US’s Control as to MCT or
                    Star View.

      Sanho has not, however, met its burden as to MCT or Star View. Unlike

KaiJet Taiwan, MCT and Star View are two non-party entities that seemingly have

no connection to this patent dispute. Indeed, the Third Amended Complaint does

not reference either entity, let alone allege any wrongdoing by them. And



                                           37
           Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 38 of 39




crucially, Sanho does not assert that KaiJet US has control over any specific

information in the possession of MCT or Star View.

           Sanho’s request as to MCT and Star View is instead wholly connected to the

entities’ involvement with the “j5Create” brand and Liu. Sanho demonstrates that

KaiJet US does share at least one officer with MCT, as Liu is listed as the CEO of

both entities. 71 And Liu is likewise listed as the President and CEO of “j5Create.”72

Sanho also points to email communications among individuals using the domain

“j5Create” and those (1) using the domain “MCT” or (2) discussing Star View. 73

While KaiJet US may have some loose affiliation with MCT and Star View, this

evidence simply does not go far enough to show that KaiJet US controls any

documents or information in MCT’s or Star View’s possession. For example,

unlike with KaiJet Taiwan, there is no indication of any corporate relationship

(parent, subsidiary, or otherwise) between KaiJet US and MCT or Star View. In

sum, Sanho’s evidence, and the reasonable inferences drawn therefrom, do not

support a finding of overlapping entity status between KaiJet US and MCT or

KaiJet US and Star View for purposes of discovery.



71   ECF 152-5.
72   Id.
73   E.g., ECF 166-13 (SEALED); ECF 166-14 (SEALED).
                                           38
      Case 1:18-cv-05385-SDG Document 185 Filed 07/29/20 Page 39 of 39




V.    CONCLUSION

      Sanho’s motion to dismiss Counterclaim Count VIII [ECF 132] is DENIED;

KaiJet Taiwan’s motion to dismiss [ECF 146] is DENIED; and Sanho’s motion for

a finding of overlapping parties for the purposes of discovery [ECF 165] is

GRANTED as to KaiJet Taiwan, but DENIED as to MCT and Star View. KaiJet US

must respond to all discovery requests made by Sanho—including all currently-

pending and future requests—on behalf of itself and KaiJet Taiwan. Further, the

parties’ motions for leave to file certain matters under seal [ECF 154; ECF 167;

ECF 171; ECF 175] are GRANTED.

      SO ORDERED this the 29th day of July 2020.


                                                  Steven D. Grimberg
                                            United States District Court Judge




                                      39
